DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsey Jaeger (Reg. # 59,111) on 04/14/2021.

The application has been amended as follows: 

In the specification:

[0001] of the specification as amended on 09/26/2019 has been replaced with the following amended paragraph: 

[0001] This application is a continuation of U.S. Patent Application Serial No. 15/565,967 filed October 12, 2017, that issued as U.S. Patent No. 10,463,350 on November 5, 2019, which is a U.S. national phase of International Application No. PCT/US2015/028902, filed May 1, 2015.


In the claims:

22. (Currently Amended) A biopsy device, comprising: 
a housing having an actuator mechanism; 
a carriage assembly movable relative to the housing, the carriage assembly including a stylet mount wall that mounts a stylet having a sample port, a cannula slide that mounts a cutting cannula, a sampling slide movably interposed between the stylet mount wall and the cannula slide, and a carriage 
a charge handle slidably mounted to the housing, the charge handle having a home position and a retracted position; 
a sampling spring interposed between the stylet mount wall and the sampling slide; 
a cannula retract spring interposed between, and connected to each of, the sampling slide and the cannula slide; 
a prime pierce spring interposed between the carriage assembly and a portion of the housing; and
a vacuum system configured to selectively supply a vacuum to the sample port of the stylet; 
the biopsy device configured such that: 
a first retraction of the charge handle moves the cannula slide and the sampling slide in unison in a proximal direction to charge the sampling spring, to latch the second latch member of the sampling slide with the carriage latch cover member to retain the sampling spring in a charged state, and to charge the vacuum system to generate the vacuum; 
a first return of the charge handle returns the charge handle to the home position; 
a second retraction of the charge handle moves the charge handle to the retracted position;  6 P-18442.USO2CONCRB0106.CONPATENT 
a second return of the charge handle to the home position moves the cannula slide in a distal direction away from the sampling slide to charge the cannula retract spring and to latch the first latch member of the cannula slide with the carriage latch cover member to retain the cannula retract spring in a charged state; and 
a third retraction of the charge handle moves the carriage assembly as a whole in the proximal direction to charge the prime pierce spring and to latch the third latch member of the carriage latch cover member with the actuator mechanism to retain the prime pierce spring in a charged state.


the pierce button is actuated to unlatch the third latch member of the carriage latch cover member from the actuator mechanism to release the prime pierce spring from the charged state to propel the carriage assembly in the distal direction to facilitate simultaneous distal movement of the stylet and the cannula; 
the cannula retract button is actuated to unlatch the first latch member of the cannula slide from the carriage latch cover member to release the cannula retract spring from the charged state and move the cannula in the proximal direction to open the sample port of the stylet, and to simultaneously apply the vacuum to the 
the sample acquisition button is actuated to unlatch the second latch member of the sampling slide from the carriage latch cover member to release the sampling spring from the charged state to propel the cannula in the distal direction to close the 

24. (Currently amended) A biopsy device, comprising: 
a stylet positioned to extend on a longitudinal axis, the stylet having a first side wall configured to define a first lumen and a side sample port that extends through the first side wall to the first lumen; 
a cannula coaxial with the stylet, the cannula having a second side wall configured to define a second lumen, the cannula having a distal cutting edge[[,]]; 
a housing having a proximal end wall, an intermediate wall, and a distal end portion spaced along the longitudinal axis, the distal end portion having a needle opening, the housing configured to define a housing chamber between the proximal end wall and the distal end7 P-18442.USO2CONCRB0106.CONPATENTportion, the intermediate wall being interposed between the proximal end wall and the distal end portion, the stylet and the cannula being received through the needle opening, and wherein a proximal direction is from the distal end portion toward the proximal end wall and a distal direction is from the proximal end wall toward the distal end portion; 

an actuator mechanism having a pierce button, a cannula retract button, a sample acquisition button, and 
a carriage assembly positioned in the housing chamber, the carriage assembly configured to move longitudinally as a whole relative to the housing, the carriage assembly including a carriage slide, a carriage latch cover member, a cannula slide, and a sampling slide, each of the cannula slide and the sampling slide being configured to be movable relative to the carriage slide, the carriage slide having a stylet mount end wall configured to mount the stylet, the cannula slide having a cannula mount end wall configured to mount the cannula and having a first latch arm that extends in the proximal direction from the cannula mount end wall, the sampling slide being movably interposed between the stylet mount end wall of the carriage slide and the cannula mount end wall of the cannula slide, the sampling slide having a second latch arm that extends in the distal direction; 
the carriage latch cover member having a first latch strike, a second latch strike, and a carriage latch arm, the first latch strike configured to releasably engage the first latch arm, the second latch strike configured to releasably engage the second latch arm, and the carriage latch arm configured to releasably engage the carriage latch strike of the actuator mechanism; a sampling spring interposed between the stylet mount end wall and the sampling slide, the sampling spring configured to store mechanical energy when in a compressed state and configured to bias the sampling slide in the distal direction, the sampling spring being held in the compressed state when the second latch arm is engaged with the second latch strike; 
a vacuum system positioned in the housing and carried by the carriage assembly, the vacuum system being charged to generate a vacuum when the sampling spring is compressed; 
a cannula retract spring interposed between, and connected to each of, the sampling slide and the cannula slide, the cannula retract spring configured to store mechanical energy in8P-18442.USO2CONCRB0106.CONPATENT an extended state to bias the cannula slide in the proximal direction, the cannula retract spring being releasably held in the extended state when the first latch arm is engaged with the first latch strike and the second latch arm is engaged with the second latch strike; and 


31. (Currently amended) The biopsy device of claim 2
an indexing mechanism movably coupled to the cannula mount end wall of the cannula slide, 
the charge handle and the indexing mechanism in combination configured to selectively facilitate movement of the sampling slide and the cannula slide collectively as a unit in the proximal direction relative to the carriage slide to charge the sampling spring, to facilitate movement of the cannula slide individually in [[a]] the distal direction relative to the carriage slide to charge the cannula retract spring, and to facilitate movement of the carriage assembly as a whole in the proximal direction relative to the housing to charge the prime pierce spring.

32. (Currently amended) The biopsy device of claim 2
the cannula mount end wall having an indexing window; 
the charge handle having a charge handle latch arm configured to pass through the indexing window; 
an indexing mechanism having a cannula slide indexer and a sampling slide indexer, the cannula slide indexer being rotatably coupled to the cannula mount end wall of the cannula slide, the sampling slide indexer being slidably coupled to the cannula mount end wall of the cannula slide and configured to move in a first direction toward the longitudinal axis, the cannula slide indexer being operably engaged with the sampling slide indexer, the sampling slide indexer being biased by a bias spring in the first direction, the sampling slide indexer having a window blocking plate configured to cover a portion of the indexing window when the sampling slide indexer is moved in the first direction; 
the cannula slide indexer being configured to be operably engaged by the first latch arm of the cannula slide to rotate the cannula slide indexer into contact with the sampling slide indexer to move the ;10 and
P-18442.USO2CONCRB0106.CONPATENTthe sampling slide indexer being configured to be operably engaged by the second latch arm 
wherein when the window blocking plate of the sampling slide indexer is positioned to cover the portion of the indexing window, the charge handle is configured to be moved in a proximal stroke such that the charge handle latch arm passes through the indexing window and passes the window blocking plate of the sampling slide indexer, the charge handle configured such that stroke of the charge handle in the distal direction toward the home position causes the charge handle latch arm to engage the window blocking plate to move the cannula slide in the distal direction away from the sampling slide to charge the cannula retract spring.

33. (Currently Amended) The biopsy device of claim 32, the sampling slide further including a slider wall and a latch arm deflection member, the second latch arm configured to extend in [[a]] the distal direction from the slider wall, the second latch arm configured to releasably engage the second latch strike of the carriage latch cover member, the latch arm deflection member configured to engage the first latch arm of the cannula slide and deflect the first latch arm to engage with the cannula slide indexer of the indexing mechanism, the cannula slide indexer being rotated to allow movement of the sampling slide indexer in the first direction.

34. (Currently amended) The biopsy device of claim 2
an indexing mechanism movably coupled to the cannula mount end wall of the cannula slide, the cannula mount end wall having an indexing window, the indexing mechanism configured to selectively cover a portion of the indexing window; 
the charge handle having a charge handle latch arm that extends in the proximal direction; and 

the charge handle configured for sequential actuations, wherein: 
a first retraction of the charge handle moves the sampling slide and the cannula mount end wall that mounts the cannula, in unison, by virtue of the first latch arm being engaged with the sampling slide, in the proximal direction to compress the sampling spring and to engage11P-18442.USO2CONCRB0106.CONPATENT the second latch arm with the second latch strike to retain the sampling spring in the compressed state, the cannula being retracted to expose the side sample port of the stylet, the charge handle configured to return to the home position by force exerted by the biasing spring; 
a second retraction of the charge handle passes the charge handle latch arm through the indexing window, and during the return of the charge handle to the home position by force exerted by the biasing spring: 
the charge handle latch arm engages the indexing mechanism and moves the cannula slide in the distal direction away from the sampling slide which in turn extends the cannula retract spring to the extended state, 
the first latch arm releasably engages the first latch strike to retain the cannula retract spring in the extended state, and 
the indexing mechanism is sequenced to fully open the indexing window of the cannula slide to disengage the indexing mechanism from the charge handle latch arm, 
the cannula being positioned to close the side sample port of the stylet; and 
a third retraction of the charge handle moves the carriage assembly as a whole in the proximal direction to compress the prime pierce spring, the carriage latch arm configured to engage the carriage latch strike of the actuator mechanism to retain the prime pierce spring in the compressed state.

35. (Currently Amended) The biopsy device of claim 34, configured such that: 
an actuation of the pierce button releases the carriage latch arm from the carriage latch strike, the prime pierce spring being released from the compressed state to exert a force to move the carriage assembly, including the stylet and the cannula in unison, in the distal direction; 

an actuation of the sample acquisition button releases the second latch arm from the second latch strike, the sampling spring being released from the compressed state to exert a force to move the cannula in the distal direction to close the side sample port.

36. (Currently amended) The biopsy device of claim 24, the vacuum system including a first vacuum pump, a second vacuum pump, a manifold and a control valve, 
the first vacuum pump having a first vacuum port, 
the second vacuum pump having a second vacuum port, 
the manifold having a first vacuum draw port, a second vacuum draw port, and a first vacuum application port, 
the control valve having a third vacuum draw port and a second vacuum application port, 
the first vacuum port of the first vacuum pump being coupled in fluid communication with the first vacuum draw port of the manifold, the second vacuum port of the second vacuum pump being coupled in fluid communication with the second vacuum draw port of the manifold, the first vacuum application port of the manifold being coupled in fluid communication with the third vacuum draw port of the control valve, the second vacuum application port of the control valve being coupled in fluid communication with the first lumen of the stylet, 
the manifold having a first one-way valve coupled in fluid communication with the first vacuum draw port and a second one-way valve coupled in fluid communication with the second vacuum draw port, each of the first one-way valve and the second one-way valve configured to release positive pressure to the atmosphere and to close upon establishment of vacuum[[;]], and 
the control valve being operated by actuation of the cannula retract button of the actuator mechanism to apply the vacuum to the side sample port of the stylet simultaneously with movement of the cannula in the proximal direction by a force generated by the cannula retract spring to open the side sample port of the stylet.

37. (Currently Amended) The biopsy device of claim 36, wherein: 
the first vacuum pump includes: 
a first cylinder having a first end and a second end, the first end having the first vacuum port and the second end defining a first opening; 
a first piston received in the first cylinder through the first opening;  13 P-18442.USO2CONCRB0106.CONPATENT 
a first plunger attached to the first piston, the first plunger configured to extend from the second end of the first cylinder, the first plunger having a free end having a first head; and 
a first vacuum spring interposed between the second end of the first cylinder and the first head of the first plunger, the first vacuum spring configured to store mechanical energy when in a compressed state and configured to bias the first piston in the distal direction to establish a vacuum at the first vacuum port; and 
the second vacuum pump includes: 
a second cylinder having a first end and a second end, the first end having the second vacuum port and the second end defining a second opening; 
a second piston received in the second cylinder through the second opening; 
a second plunger attached to the second piston, the second plunger configured to extend from the second end of the second cylinder, the second plunger having a free end having a second head; and 
a second vacuum spring interposed between the second end of the second cylinder and the second head of the second plunger, the second vacuum spring configured to store mechanical energy when in a compressed state and configured to bias the second piston in the distal direction to establish a vacuum at the second vacuum port.

40. (Currently amended) The biopsy device of claim 37, wherein the stylet mount end wall includes a first pump mounting hole and a second pump mounting hole, 
the first vacuum pump being received in the first pump mounting hole with a first proximal cylinder portion having the first vacuum port configured to extend in the proximal direction from the stylet mount , and 
the second vacuum pump being received in the second pump mounting hole with a second proximal cylinder portion having the second vacuum port configured to extend in the proximal direction from the stylet mount end wall and a second distal cylinder portion having the second opening configured to extend in the distal direction from the stylet mount end wall, the second head of the second plunger positioned to engage the cannula mount end wall so as to compress the second vacuum spring, simultaneously with compression of the first vacuum spring, when the cannula mount end wall is moved in the proximal direction during the first retraction of the charge handle.

43. (Currently amended) A biopsy device, comprising: 
a housing having a longitudinal axis, the housing configured to define a housing chamber; 
an actuator mechanism having a cannula retract button, a sample acquisition button, and a carriage latch strike; 
a carriage assembly positioned in the housing chamber, the carriage assembly including a carriage slide having a carriage base and a stylet mount wall, the carriage assembly further including a sampling slide, a cannula slide and a carriage latch cover member, the cannula slide being longitudinally spaced from and movable relative to the stylet mount wall, the cannula slide having a first latch arm, the carriage latch cover member being fixedly attached to the carriage base, the carriage latch cover member having a first latch strike and a second latch strike, the first latch arm of the cannula slide configured to releasably engage the first latch strike of the carriage latch cover member; 
a stylet fixedly connected to the stylet mount wall, the stylet configured to extend along the longitudinal axis, the stylet having a side sample port; 
a vacuum source carried by the carriage assembly, the vacuum source configured to selectively apply a vacuum to the side sample port of the stylet; 

[[a]] the sampling slide movably interposed between the stylet mount wall and the cannula slide, the sampling slide having a second latch arm and a latch arm deflection member, the second latch arm configured to releasably engage the second latch strike of the carriage latch cover member, the latch arm deflection member configured to engage the first latch arm of the cannula slide and deflect the first latch arm toward the carriage base; 
a sampling spring interposed between the stylet mount wall and the sampling slide, the sampling spring being held in a compressed state when the second latch arm is engaged with the second latch strike; 
a cannula retract spring interposed between, and connected to each of, the sampling slide and the cannula slide, the cannula retract spring being releasably held in an extended state to store mechanical energy when the first latch arm is engaged with the first latch strike and the second latch arm is engaged with the second latch strike;  16 P-18442.USO2CONCRB0106.CONPATENT 
a cocking mechanism having a charge handle, a biasing spring, and an indexing mechanism, the charge handle slidably mounted to the housing and biased by the biasing spring in a distal direction to a home position, the charge handle configured to move between the home position and a retracted position, the indexing mechanism being movably coupled to the cannula slide, wherein: 
a first retraction of the charge handle moves the sampling slide and the cannula slide in unison in a proximal direction to compress the sampling spring, to engage the second latch arm with the second latch strike to retain the sampling spring in the compressed state, and to charge the vacuum source, the charge handle configured to return to the home position by force exerted by the biasing spring and to sequence the indexing mechanism to a next selection position; and 
a second retraction of the charge handle moves the charge handle to the retracted position, and during a return of the charge handle to the home position by the force exerted by the biasing spring, the charge handle engages the indexing mechanism movably coupled to the cannula slide, and the cannula slide is moved in the distal direction, which in turn extends the cannula retract spring to the extended , and the first latch arm releasably engages the first latch strike to retain the cannula retract spring in the extended state, the cannula being positioned to close the side sample port of the stylet; and 
the actuator mechanism is configured such that: 
an actuation of the cannula retract button releases the first latch arm from the first latch strike to in turn release the cannula retract spring to exert a retraction force to move the cannula in the proximal direction to open the side sample port of the stylet and to simultaneously apply the vacuum to the side sample port; and 
an actuation of the sample acquisition button releases the second latch arm from the second latch strike to release the sampling spring to exert a force to move the cannula in the distal direction to close the side sample port.

44. (Currently Amended) The biopsy device of claim 43, the carriage assembly configured to move as a whole longitudinally relative to the housing, and further comprising: 
the actuator mechanism having a pierce button
the carriage latch cover member having a carriage latch arm, the carriage latch arm configured to releasably engage the carriage latch strike;  17 P-18442.USO2CONCRB0106.CONPATENT 
an intermediate wall interposed in the housing between a proximal end wall and a distal end portion; and
a prime pierce spring interposed between the intermediate wall and the stylet mount wall, the prime pierce spring configured to store mechanical energy when in a compressed state and configured to bias the carriage assembly as a whole in the distal direction, the prime pierce spring being held in the compressed state when the carriage latch arm is engaged with the carriage latch strike of the actuator mechanism, wherein: 
a third retraction of the charge handle prior to operation of the actuator mechanism moves the carriage assembly as a whole in the proximal direction to compress the prime pierce spring, the carriage latch arm configured to engage the carriage latch strike of the actuator mechanism to retain the prime pierce spring in the compressed state; and, 


45. (Currently Amended) A method of operating a biopsy device, comprising: 
providing a housing having an actuator mechanism; 
providing a carriage assembly movable relative to the housing, the carriage assembly including a stylet mount wall that mounts a stylet, a cannula slide that mounts a cutting cannula, a sampling slide movably interposed between the stylet mount wall and the cannula slide, and a carriage latch cover member, the cannula slide being longitudinally spaced from and movable relative to the stylet mount wall; 
providing a charge handle to sequentially move at least one of the cannula slide, the sampling slide, and the carriage assembly as a whole, the charge handle having a home position and a retracted position; 
providing a sampling spring interposed between the stylet mount wall and the sampling slide; 
providing a cannula retract spring interposed between, and connected to each of, the sampling slide and the cannula slide; 
providing a prime pierce spring interposed between the carriage assembly and a portion of the housing;  18 P-18442.USO2CONCRB0106.CONPATENT 
providing a vacuum system to selectively supply a vacuum to a sample port of the stylet; 
retracting the charge handle a first time to move the cannula slide and the sampling slide in unison in a proximal direction to charge [[a]] the sampling spring, to latch the sampling slide with the carriage latch cover member to retain the sampling spring in a charged state, and to charge the vacuum system to generate the vacuum; 
returning the charge handle a first time to the home position; 
retracting the charge handle a second time to the retracted position; 

retracting the charge handle a third time to move the carriage assembly as a whole in the proximal direction to charge the prime pierce spring and to latch the carriage latch cover member with the actuator mechanism to retain the prime pierce spring in a charged state.

46. (Currently Amended) The method of claim 45, the actuator mechanism having a cannula retract button, a sample acquisition button, and a pierce button, the method further comprising: 
actuating the pierce button to unlatch the carriage latch cover member from the actuator mechanism to release the prime pierce spring from the charged state to propel the carriage assembly in the distal direction to facilitate simultaneous distal movement of the stylet and the cannula; 
actuating the cannula retract button to unlatch the cannula slide from the carriage latch cover member to release the cannula retract spring from the charged state and move the cannula in the proximal direction to open the sample port of the stylet and to simultaneously apply the vacuum to the 
actuating the sample acquisition button to unlatch the sampling slide from the carriage latch cover member to release the sampling spring from the charged state to propel the cannula in the distal direction to close the 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vacuum system” in claims 22, 24, and 45, “vacuum source” in claim 43, “latch arm deflection member” in claims 33 and 43, “indexing mechanism” in claims 26, 31, 34, and 43, “biasing mechanism” in claim 34, and “cocking mechanism” in claim 43 (to the extent that it includes the indexing mechanism, which is interpreted under 35 USC 112(f)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure e.g. for “vacuum system” and “vacuum source,” the structure described in claim 36; for “latch arm deflection member,” element 128 of Fig. 12A; for “biasing mechanism,” the biasing spring as described in clam 34; for “indexing mechanism,” the structure described in claim 32; and for “cocking mechanism,” the structure described in claim 43, together with the structure of the indexing mechanism as described in e.g. claim 32).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
All claims are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest charging a vacuum system/source to generate a vacuum on a first retraction of a charge handle (or, when a sampling spring is compressed as in claim 24), as claimed, in combination with all other recited limitations (e.g. in claims 22, 24, and 45, the use and arrangement of the sampling spring, cannula retract spring, and prime pierce spring; in claims 22, 43, and 45, the particular combination and order of retractions, returns, and actuations; in claim 24, the particular combination and arrangement of the latch arms and strikes; in claim 43, the indexing mechanism and its particular operation via the retractions). 
US Patent Application Publication 2007/0208272 (“Voegele”) teaches retracting a cannula against a spring, applying a vacuum, and then firing the cannula using a button (¶ 0028), but there is no teaching that a vacuum system is charged by the first retraction (or when a sampling spring is compressed). US Patent Application Publication 2014/0213932 (“Knoll”) teaches a firing mechanism that incorporate a spring and latch arrangement (¶¶s 0007, 0040, 0041, 0104, 0105), but its vacuum generation is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/ANDREY SHOSTAK/Examiner, Art Unit 3791